DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchida US Patent Application Publication No. 2017/0088749.

Referring to claim 1, Tsuchida teaches a touch display device [LCD device 20 of fig. 1; 10 of fig. 2; 0003], comprising:
a display panel [liquid crystal panel 14 of fig. 2; 0043];
a touch panel disposed on the display panel [touch panel 240 disposed LC panel 214 of fig. 19; 0073-0075], wherein a side of the touch panel adjacent to the display panel is provided with a recess and a bonding portion surrounding the recess, the recess is located at a middle of the touch panel, the bonding portion is located at a peripheral of the touch panel, and the recess is recessed toward a side of the display panel [recesses 212A, 212B, 212C of fig. 19 and 22; 0068-0086; 0008; 0011-0017]; and
a cover plate disposed on the touch panel [protect panel 216 of fig. 19; 0073],
wherein a first colloid is disposed on an area corresponding to the bonding portion between the display panel and the touch panel, to bond the display panel with the touch panel [adhesive 
Referring to claim 8, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis. 
Referring to claim 17, this is a method claim which is corresponding to apparatus claims 1 and 8 above, therefore, this claim is rejected under the same rationale.
Referring to claim 2, Tsuchida teaches the invention substantially as claimed, wherein a surface of a side of the recess adjacent to the display panel is a curved surface [curve surface 12 of fig, 1; 12A of fig. 7].
Referring to claim 3, Tsuchida teaches the invention substantially as claimed, wherein a surface of a side of the touch panel adjacent to the cover plate is a horizontal surface [16 of fig. 8], and a thickness of the touch panel corresponding to the recess is greater than a thickness of the touch panel corresponding to the bonding portion [portion of layer 12 is greater than portions of recess 12A of fig. 8; 0057]..

Referring to claim 5, Tsuchida teaches the invention substantially as claimed, wherein the cavity is vacuumed [0003; 0083-0086].
Referring to claim 6, Tsuchida teaches the invention substantially as claimed, wherein the first colloid completely fills the cavity to completely bond the display panel to the touch panel [0083-0086].
Referring to claim 7, Tsuchida teaches the invention substantially as claimed, wherein the first colloid is made of an optical glue [emitting light towards the bonded member 10 of fig. 2; 0042].
Referring to claim 13, Tsuchida teaches the invention substantially as claimed, wherein the first colloid completely fills the cavity to completely bond the display panel to the touch panel [212 fills the gap between 216As of fig. 19],
Referring to claim 15, Tsuchida teaches the invention substantially as claimed, wherein the first colloid is made of a hot melt adhesive [ab; 0003-0006].
Referring to claim 16, Tsuchida teaches the invention substantially as claimed, wherein the first colloid has a rectangular ring shape [0049; 0007-0008].
Referring to claims 9, 10-12, 14, 18-20, all limitations of these claims have been addressed in the analysis of claims 1-8 and 17 above, and these claims are rejected on that basis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.